Citation Nr: 0523188	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-22 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals 
of a L-3 fracture with arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1962 to March 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In May 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the record.

At the hearing, the veteran raised the issue of an increased 
rating for the service-connected residuals of fractures of 
the pelvic bones.  The issue is referred to the RO for 
appropriate action.

The appeal is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

The veteran is currently rated under Diagnostic Code 5292, 
limitation of motion of the lumbar spine, for service-
connected residuals of a L-3 fracture with arthritis.  In 
September 2003, the criteria for rating injuries of the spine 
were revised. 

As the revised criteria have not been applied, the case is 
remanded for the following action:

1. At this stage of the appeal, to ensure 
compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA) under 38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 
3.159, notify the veteran that the 
evidence needed to substantiate the claim 
is evidence of an increase in severity. 
2.  Schedule the veteran for a VA 
examination to determine the current level 
of impairment due to the residuals of the 
L-3 fracture.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner is 
asked to describe the range of motion in 
degrees of forward flexion, extension, 
left and right lateral flexion, and left 
and right lateral rotation.  The examiner 
is also asked to comment on painful 
motion, if any, and to describe the pain 
in terms of additional limitation of 
motion, if feasible.  The examiner is also 
asked to identify any objective neurologic 
abnormalities.

3.  After the development has been 
completed, adjudicate the claim, applying 
the General Rating Formula for Diseases 
and Injuries of the Spine (effective 
September 26, 2003).  If the benefit 
sought is denied, the veteran should be 
provided with a supplemental statement of 
the case that includes the revised rating 
criteria for General Rating Formula for 
Diseases and Injuries of the Spine.  The 
case should then be returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

_________________________________________________
GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

